Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 1 recites a high-pressure pump. A high pressure pump for the purposes of examination will be interpreted as any pump capable of providing the pressures claimed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philippe (FR 2809718 in IDS with translation) in view of Wang (US 5,240,600).
Regarding claim 1, Philippe teaches a method for treatment of industrial effluents that contain calcium, the method comprising moving the effluent to a settler/tank (1), a part of the effluent is diverted into a diversion line (5), wherein the part of effluent flows through a pump (5) to a downstream injection point for gaseous carbon dioxide, wherein the carbon dioxide reduces the pH of part of the effluent, the carbon dioxide treated part of the effluent is returned to the tank/settler thereby decreasing the pH within the tank/settler (Pages 1-4 of translation and Fig. 1). 
It is noted that while Philippe teaches a tank, it does not explicitly state the tank is a settler. However, a settler in the art is a tank that allows for separation of the solids and producing a solids reduced liquid effluent. Philippe teaches a tank where solids present are recovered (pg. 3). As such, the tank in Philippe would also be considered a settler. However, as it is not explicitly stated, Wang teaches that a portion of the effluent from a settler is diverted, passed through a carbon dioxide injection point, and the treated effluent is returned to the settler (Fig. 1; C9/L11-52 and C20/L47-C21/L20). As such, it would have been obvious for the tank in Philippe to be a settler in order to remove the solids form the effluent and such as design is consistent with known wastewater treatment processes. 
As stated above, the various “parts” in the second limitation is being interpreted as the same “part of the effluent” that is diverted. As such, Philippe teaches the part of the effluent is withdrawn at a settler outlet (where line 5 draws from the settler), the part of the effluent is only part of the effluent exiting the settler (effluent exiting the settler from lines 5 and 3), and the part of the effluent withdrawn flows downstream past the pump. 
Philippe fails to teach the ratio of the part of the effluent withdrawn and diverted to the carbon dioxide injection as being between 3-25% of the total flow exiting the settler. It is Examiner’s position that modifying the amount of the respective flows/concentration of the diverted stream would have been an obvious matter of optimizing the flows within the process according to the properties of the fluid being treated (pH, contaminant concentration, desired residence time). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Philippe teaches a pump, but fails to teach the pump being a high-pressure pump that is capable of pressurizing the part of the effluent to a pressure between 2-15 bar. Wang teaches Wang teaches that a portion of the effluent from a settler is diverted passed through a pump capable of pressurizing the effluent to around 7 atm/bar, and then passed through a carbon dioxide injection point, and the treated effluent is returned to the settler (Fig. 1; C9/L11-52 and C20/L47-C21/L20). As such, one skilled in the art would have found it obvious to ensure the pump in Philippe is a high pressure pump capable of pressurizing the fluid to around 7 bar/atm. 
It is noted that it is not wholly clear that the limitation “part withdrawn downstream of a high pressure pump” means the diversion of the effluent takes place after the pump, or if it merely means that the part of the effluent withdrawn is downstream of the pump. Philippe teaches a pump for moving fluid streams and Wang teaches that the diversion point is off of the main effluent outlet from the settler with pumps to move the various fluids during the process. As such, one skilled in the art would have found it obvious to provide a pump at any point in the system in order to maintain the desired pressure and flow rates. Therefore, it would have been obvious to provide a pump prior to the diversion point in order to ensure proper pressure and flow. 
Philippe does not teach the exact pH of the diverted stream, only that the stream is continuously treated with carbon dioxide until a desired pH is reached in the tank. Therefore, it would have been obvious to optimize the pH of the diverted stream by modifying the concentration of the carbon dioxide added to the diverted stream (Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Regarding claim 7, it is Examiner’s position that modifying the amount of the respective flows/concentration of the diverted stream would have been an obvious matter of optimizing the flows within the process according to the properties of the fluid being treated (pH, contaminant concentration, desired residence time). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Regarding claim 8, Philippe in view of Wang teaches the pressure up to 7 bar/atm.
Regarding claim 9, Philippe in view of Wang teaches the pressure up to 7 bar/atm but not the 8-10 bar range claimed. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.). In this case, one skilled in the art would have found it obvious to increase or decrease the pressure of the diverted stream according to the results desired and the fluid treated as it is merely optimizing a known variable (pressure) of the stream and that no factual basis is provided for the claimed 8-10 bar range being critical and one would expect a stream at 7 bar to have similar function and properties to a stream of 8 bar. 
Regarding claim 10, as discussed in claim 1 above, optimizing the concentrations and pH would have been an obvious matter to ones skilled in the art. 

Claims 2-5 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philippe (FR 2809718 in IDS with translation) in view of Wang (US 5,240,600) as applied to claim 1 above, and further in view of Monkman et al. (US 2020/0282595).
Regarding claim 2, Philippe fails to teach a second injection point for the carbon dioxide. Monkman teaches that for injecting carbon dioxide into a pipe line, a single injection point or multiple injection points can be used ([0133]). As such, one skilled in the art would have found it obvious to provide multiple carbon dioxide injection points as it is a known equivalent injection means for carbon dioxide and would also allow for more control amounts being injected through multiple injectors rather than one large injection. 
Regarding claims 3-5 and 11-12, Philippe teaches that the carbon dioxide injector is controlled via a solenoid valve (8) based on the fluid properties and it would have been obvious to provide said solenoid valve for each injector in modified Philippe.  As the solenoid valves are controlled, one skilled in the art would have found it obvious to control the flow through each valve based upon the fluid being treated. Additionally, making a portion of a process continuous or intermittent would have been an obvious matter to one skilled in the art (In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.). Therefore, one skilled in the art would have found it obvious to control the solenoid valves for each injection point as claimed as it is merely controlling the valves to operate the carbon dioxide in an optimal manner according to the results desired and fluid treated. 

Claim 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philippe (FR 2809718 in IDS with translation) in view of Wang (US 5,240,600) and Monkman et al. (US 2020/0282595) as applied to claim 2 above, and further in view of Abusultan et al. (US 2018/0265387).
Regarding claims 6 and 13, Philippe fails to teach a parallel arrangement for the diversion line. Abusultan teaches that it is known in the art to provide a parallel arrangement thereby allowing for the possibility of maintenance on one of the lines without interrupting production ([027]). As such, it would have been obvious to provide a parallel diversion line in order to allow for maintenance without interrupting production. 

Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., monitoring and controlling the pH of the diverted stream or returning the diverted stream to before the settler proper) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case, the carbon dioxide is added to the diverted stream thus changing the pH of the diverted stream. While the pH is monitored in the settling tank, the diverted stream carbon dioxide addition is optimized and is capable of meeting the pH ranges stated based upon the initial pH of the fluid being treated and an optimization of the concentration of carbon dioxide added. 
In regards to Applicant’s argument that the diverted stream is returned before the settler, the limitation states “return of the diverted stream thus treated to the initial effluent, before its arrival in the settler, or to the settler proper.” Comma rules for clauses states that “Use commas to separate independent clauses when they are joined by any of these seven coordinating conjunctions: and, but, for, or, nor, so, yet.” (Brandeis University, Writing Resources, Style and Grammar, Comma Rules www.brandeis.edu/writing-program/resources/students/academic/style-grammar/comma-rules.html#:~:text=Use%20commas%20to%20separate%20independent,come%20before%20the%20main%20clause.). Applying said comma rules to the limitation results in a first independent clause “before its arrival in the settler” and a second independent clause “or to the settler proper.” Philippe teaches that diverted stream is returned “to the settler proper” and meets the claim limitation. If Applicant desires for the limitation to state the diverted stream is returned before the settler proper, the claim should clearly state so (return of the diverted stream thus treated to the initial effluent, before its arrival in the settler, or before the settler proper). 
It is noted that Applicant disagrees with Examiner’s interpretation of the term “high pressure pump.” Applicant argues that a high-pressure pump is critical to Applicant’s invention but all recited passages merely state the high pressure pump pressurizes the stream a specific pressure, which is exactly what Examiner’s interpretation of a high pressure pump is. As Applicant has defined the pressure needed to meet the high pressure requirements in claim 1 (2-15 bar), any pump that is capable of providing the claimed pressure meets the claim limitation of what can be considered a high pressure pump based on Applicant’s claims and specification. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER KEYWORTH/Primary Examiner, Art Unit 1777